MEMORANDUM OPINION

                                          No. 04-11-00454-CR

                                         IN RE Edward BELL

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 13, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 29, 2011, relator Edward Bell filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on his pro se “motion to disqualify prosecution team” and

motion to set for a hearing/trial. However, counsel has been retained to represent relator in the

criminal proceeding pending in the trial court for which he is currently confined. A criminal

defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922

(Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial

court has no legal duty to rule on pro se motions or petitions filed with regard to a criminal

proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922.



1
 This proceeding arises out of Cause No. 2011-CR-4774A, styled State of Texas v. Edward Bell, pending in the
187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.
                                                                                    04-11-00454-CR


Consequently, the trial court did not abuse its discretion by declining to rule on relator’s pro se

motions filed in the criminal proceeding pending in the trial court. Accordingly, the petition for

writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-